tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c may uniform issue list 408a tepra tr legend firm a firm f taxpayer a taxpayer b financial_institution c ira x ira xx ira y ira yy roth_ira x roth_ira y amount m page amount n amount p amount q amount r dear this is in response to letters dated date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations p a regulations you submitted the following facts and representations under penalties of perjury in connection with your request taxpayers a and b are married and file a joint federal_income_tax return annually taxpayer a maintained individual_retirement_accounts iras ira x and ira xx and taxpayer b maintained ira y and ira yy on date taxpayer a converted amount m from ira x to roth_ira x and amount n from ira xx to roth_ira x also on date taxpayer b converted amount p from ira y to roth_ira y and amount q from ira yy to roth_ira y in april of when firm a was preparing taxpayer a and b's joint federal_income_tax return firm a informed taxpayer a and b that their modified_adjusted_gross_income magi exceeded dollar_figure and that a conversion from traditional_ira to roth_ira accounts was not allowed under sec_408a of the internal_revenue_code code firm a also discussed the rules for recharacterization of the funds back into the traditional iras taxpayers a and b immediately agreed to the recharacterization they informed firm a and their financial advisors firm f of their intentions to recharacterize the funds in the roth_ira accounts back informed firm f that someone from firm a would be contacting them to discuss the recharacterization firm a sent an email to firm f explaining that the amounts converted from the traditional iras to the roth iras needed to be reconverted back unfortunately the assistant at firm f was working from home on maternity leave and their email system did not forward the email to her in addition the email did not bounce back to firm a and therefore they were not aware that the email did not reach firm f due to this miscommunication between the firm f and firm a the reconversion was not made prior to the deadline to traditional_ira accounts they page taxpayers a and b filed their calendar_year federal_income_tax return on date at that time they relied on the assumption that firm a successfully passed along the instructions to recharacterize the funds and firm f properly and timely recharacterized the roth_ira accounts back to traditional_ira accounts with financial_institution c firm a believed that the reconversion had been timely made amount r the total of amounts m n p and q of distributions from the taxpayers’ traditional iras was reported as nontaxable you have represented that the following footnote was attached to taxpayer a and b’s return as statement to the form_1040 during the taxpayer converted his traditional_ira valued at amount r to a roth_ira in order to reverse the forbidden conversion in accordance with sec_408 the taxpayer set up a traditional_ira with the same trustee he then instructed the trustee of the roth_ira to make a trustee-to-trustee transfer of the conversion contribution made to the roth_ira including net_income allocable to it since the date of the conversion to the new traditional_ira before he also notified the trustee that he was electing to recharacterize the contribution to the roth_ira and treat it as if it had been contributed to the new traditional_ira because of the recharacterization the taxpayer and spouse have no taxable_income to report from the conversion on their tax_return because the entire amount was recharacterized the taxpayer is not required to report the recharacterization on form_8606 although the footnote refers to his traditional_ira the amount r refers to the recharacterization of roth_ira x and roth_ira y on date taxpayers a and b received a cp2000 notice taxpayers a and b forwarded it to firm a to investigate and respond the notice was requesting tax due on a number of ira_distributions it was determined by firm a that the irs incorrectly added amount r to income because at that time taxpayers a and b and firm a believed that the ira recharacterizations were properly and timely made a letter was written to the irs on date to explain why the income was not taxable in response to the date letter an irs representative instructed the tax preparers to fax to her page from the cp2000 notice and a copy of the footnote that was attached to the originally filed tax_return on date firm a contacted the taxpayer’s contact at financial_institution c to request copies of records reflecting the recharacterization on all accounts on date firm a learned that the recharacterization was not made and immediately informed the taxpayers page the taxpayers received a closing notice from the irs dated date informing them that the taxpayers were no longer liable for the tax_deficiency reported to them on the date tax notice as a result of the date letter the irs received it was unknown to the taxpayers until date that roth_ira x and roth_ira y were in fact still roth accounts and the funds were never recharacterized back to the traditional iras as firm f had been instructed the service has not discovered the taxpayer's failure to recharacterize or sought to disqualify the roth_ira_conversion based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayers a and b are granted a period not to exceed days from the date of this letter_ruling to recharacterize roth iras x and y as traditional iras with respect to your ruling requests sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer for years prior to sec_408a of the code provides in relevant part that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year provides that an individual with magi in excess of dollar_figure for a taxable_year is sec_1_408a-4 q a-2 of the i t regulations relating to years prior to page not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the magi subject_to the dollar_figure limit for a taxable_year is the magi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government if its request for section sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer's receipt of a ruling granting relief under this section sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before page taxpayers a and b's ruling_request requires the internal_revenue_service to determine whether they are eligible for relief under the provisions of sec_301_9100-3 of the p a regulations although taxpayer a was ineligible to convert ira x and ira xx and taxpayer b was ineligible to convert ira y and ira yy they became aware of their ineligibility and the need to recharacterize in date and they took action to recharacterize the roth iras prior to date the taxpayers informed firm a and firm f of their intention to recharacterize the roth iras and they relied on firm a and firm f to complete the election however due to miscommunication between firm a and firm f the elections to recharacterize the roth iras were not completed under the set of circumstances described above taxpayers a and b satisfy the requirements of clause v of sec_301_9100-3 of the p a regulations accordingly we rule that taxpayers a and b are granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira x and roth_ira y as a traditional iras this letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours ae monta enclosures deleted copy of letter_ruling notice of intention to disclose laura b warshawsky manager employee_plans technical group
